ACCEPTED
                                                                                                     05-19-00679-CV
                                                                                           FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                                   7/12/2019 3:35 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK

                                        NO. DF16-03637Y

 STATE OF TEXAS                                §             IN THE DISTRICT COURT
                                                                            FILED IN
                                               §                     5th COURT OF APPEALS
                                               §                         DALLAS, TEXAS
 VS.                                           §             330 JUDICIAL
                                                                TH          DISTRICT
                                                                     7/12/2019 3:35:24 PM
                                               §                           LISA MATZ
                                               §                             Clerk
 KEISHUN ATKINS                                §             DALLAS COUNTY, TEXAS

        REQUEST FOR PREPARATION OF REPORTER’S RECORD AND
             DESIGNATION OF MATTERS TO BE INCLUDED

        COMES NOW CHERISH NICOLE WILLIAMS, Respondent mother, in the

above cause and by her attorney requests the court reporter who made the record in this

cause to prepare a reporter’s record, and that testimony included in the reporter’s record

be in question and answer form. The Respondent designates that the following matters

be included in the reporter’s record;

        1.       Testimony of all witnesses including questions and objections of counsel

        and the ruling and remarks of the Court;

        2.       Arguments and closing statements of counsel, including objections of

        counsel and the rulings and remarks of the Court;

        3.       All matters heard by the Court, including pre-trail, trial and post trial

        hearings, objections, ruling, and remarks of the Court;

        4.       All exhibits offered or introduced into evidence;

        Wherefore, premises considered, the Respondent respectfully prays that this Court

grant this request, and order preparation of the reporter’s record in this case.




Request For Preparation of Reporter’s Record                                       Page 1 of 2
                                                   Respectfully Submitted,



                                                   /s/Sharita Blacknall
                                                   Sharita Blacknall
                                                   Attorney for Respondent Mother
                                                   SBN: 24038768
                                                   3131 McKinney Ave., Suite 600
                                                   Dallas, Texas 75204
                                                   Phone: (214) 678-9111
                                                   Fax:     (214) 678-9144
                                                   Email: info@blacknallfirm.com


                                    CERTIFICATE OF SERVICE

        I certify that a true copy of the above was served on each attorney of record or

party in accordance with the Texas Rules of Civil Procedure on July 12, 2019.



                                                   /s/Sharita Blacknall
                                                   Sharita Blacknall




Request For Preparation of Reporter’s Record                                    Page 2 of 2